Order entered November 6, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-00628-CR
                                   No. 05-12-00629-CR
                                   No. 05-12-00630-CR

                            MAQUINN ABRAMS, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 265th Judicial District Court
                                 Dallas County, Texas
             Trial Court Cause Nos. F10-61042-R, F11-52177-R, F11-52340-R

                                        ORDER
      Before the Court are Appellant’s Objection to Supplemental Clerk’s Record filed on June

26, 2013, and Objection to Second Supplemental Clerk’s Record filed on October 22, 2013. We

OVERRULE the objections.


                                                   /s/   JIM MOSELEY
                                                         JUSTICE